UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 JEFFERY WERNER,                        :
                                        :
                           Plaintiff,   :       19cv10094 (DLC)
                                        :
                 -v-                    :     MEMORANDUM OPINION
                                        :          AND ORDER
 COMPLEXMEDIA, INC., d/b/a              :
 https://www.complex.com; and DOES 1    :
 through 10 inclusive,                  :
                                        :
                           Defendants.  :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff:
Rayminh L. Ngo
Ngo Law Practice and Higbee & Associates
715 East 3900 South
Salt Lake City, UT 84107
(801) 268-2982

For defendant ComplexMedia, Inc.:
Nancy Ann Del Pizzo
Rivkin Radler, LLP
25 Main Street
Court Plaza North, Ste. 501
Hackensack, NJ 07601
(201) 287-2460

DENISE COTE, District Judge:

     Rayminh Ngo of Higbee & Associates filed this copyright

infringement action on behalf of plaintiff Jeffery Werner on

October 31, 2019.   An Order of March 16, 2020 required Werner to

proceed pro se unless an attorney who could assume the

responsibilities of principal trial counsel and attend New York
conferences filed a notice of appearance by March 20.     On March

18, Ngo moved to stay the March 16 Order and requested that the

Court permit him to proceed as principal trial counsel.     For the

reasons that follow, Ngo’s request is denied.

                            Background

     On October 31, 2019, Ngo filed this action on behalf of

Werner.   On November 19, the Court noticed an initial pretrial

conference (“IPTC”) for January 24, 2020.   The notice of IPTC

stated, “All pretrial conferences must be attended by the

attorney who will serve as principal trial counsel.”     At the

January 24 IPTC, Jeanne Weisneck appeared on behalf of plaintiff

and informed the Court that she would serve as lead counsel in

this case.   Weisneck had not spoken to Werner and was ignorant

of the most basic facts of this case, including, for instance,

when the photograph at issue in this copyright infringement

action was registered.   Only after the IPTC did Weisneck file a

notice of appearance.

     On February 4, Magistrate Judge Wang held a pre-settlement

telephone conference in this case, in which Weisneck did not

participate.   Instead, Ngo represented the plaintiff.    The same

day, Judge Wang scheduled an in-person settlement conference for

March 26, 2020.

     By letter of March 9, Weisneck moved to withdraw as

counsel, stating that she had informed the Court at the January


                                 2
24 IPTC that she had agreed to proceed as principal trial

counsel subject to agreement by Werner and Higbee & Associates.

Weisneck made no such reservation at the IPTC.

     An Order of March 16 granted Weisneck’s motion to withdraw

and required plaintiff to proceed pro se unless an attorney who

could assume the responsibilities of principal trial counsel and

attend New York conferences filed a notice of appearance by

March 20.   The March 16 Order explained that Ngo had exhibited a

pattern of litigating cases in a manner that causes the

defendants and this Court unnecessary delay and expense, namely

sending unprepared attorneys to initial pretrial conferences who

later withdraw as counsel.

     On March 18, Ngo filed a letter requesting that he be

permitted to represent Werner as principal trial counsel.    Ngo

wrote that he was “prepared to resume the full responsibilities

of principal trial counsel for Plaintiff in this matter,

including traveling to New York and making a personal appearance

at all future conferences before the Court for which a

telephonic appearance is not permissible.”   Specifically, Ngo

wrote that he was “prepared to personally participate in the

upcoming settlement conference and to travel to New York.”

     That same day, March 18, Ngo filed a letter on the docket

addressed to Judge Wang.   He wrote that while he was once

“prepared to travel to New York City to participate in the


                                 3
[March 26] Settlement Conference in person,” the “recent Covid-

19 coronavirus outbreak . . . has now made it such that it is

simply unsafe for [him] . . . to travel to NYC to participate in

the Settlement Conference in person.”     For those reasons, he

explained, he requested to appear at the settlement conference

telephonically.

     On March 19, counsel for the defendant Complex Media, Inc.

opposed Ngo’s request to proceed as principal trial counsel.

                             Discussion

     “Federal courts possess certain inherent powers, not

conferred by rule or statute, to manage their own affairs so as

to achieve the orderly and expeditious disposition of cases.”

Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186

(2017) (citation omitted).   “That authority includes the ability

to fashion an appropriate sanction for conduct which abuses the

judicial process.”   Id. (citation omitted).

     Ngo’s conduct in this case, as well as in at least one

other action that he has filed in the Southern District of New

York and that has been assigned to this Court, constitutes

conduct that abuses the judicial process.     See Miller v.

CityRealty.com, LLC, No. 19cv10691 (DLC) (S.D.N.Y. Nov. 26,

2019) (Dkt. # 30).   Indeed, since 2016, Ngo -- who has proved

his inability or unwillingness to attend New York conferences --

has filed roughly 60 copyright infringement actions in the


                                 4
Southern District of New York.   This Court could not identify a

single one in which a merits-base decision has been reached.

This course of conduct is a strain on the Court’s time and

resources.   It also leads to the unhappy conclusion that Ngo may

be deserving of the title copyright “troll.”   See McDermott v.

Monday Monday, LLC, No. 17cv9230 (DLC), 2018 WL 1033240 at *3

(S.D.N.Y. Feb. 22, 2018).

     Ngo’s practice of outsourcing attendance at conferences to

unprepared attorneys precludes the orderly and expeditious

disposition of cases.   While this practice may work well for Ngo

who is located in Utah, it violates the Court’s express order

that all pretrial conferences must be attended by the attorney

who will serve as principal trial counsel.   These rules are

designed to maximize the resources of not only the parties, but

also this Court.   When attorneys appear at conferences without

the knowledge or preparation necessary to represent their

clients, it wastes everyone’s time.   Weisneck’s performance at

the January 24 IPTC demonstrates as much.

     In this litigation, Ngo has demonstrated that his

litigation practices are not just careless, but also fall far

short of the honesty a court is entitled to expect from counsel.

Ngo’s March 18 representation to this Court that he would

proceed, in-person, at the March 26 settlement conference was

directly contradicted by his request to Judge Wang -- that same


                                 5
day, March 18 -- to convert the in-person conference to a

telephonic conference.   While this Court takes notice of the

COVID-19 outbreak and the dangers inherent in travel at this

time as well as the difficulties it poses to all counsel in

litigating their cases, a misrepresentation of this kind cannot

be tolerated.   As the legal community works together to manage

the efficient prosecution of cases in this challenging time, it

is imperative that counsel act in the ethical, principled manner

that is expected of members of this profession.

                            Conclusion

     Ngo’s March 18 motion to stay this Court’s March 16 Order

is denied.   He is terminated as counsel from this case.   An

attorney who is able to participate as principal trial counsel,

including attending conferences in New York if that is required,

must file a notice of appearance by April 3, 2020.   If no such

notice of appearance is filed, Werner must proceed pro se.


Dated:    New York, New York
          March 24, 2020


                               ____________________________
                                      DENISE COTE
                               United States District Judge




                                 6
